DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “signal conditioner” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) and (a) or pre-AIA  35 U.S.C. 112, second paragraph and first paragraph.  Examiner 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 1, 2, 4, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, in the alternative if a signal conditioner is later held to be a conventional limitation and not a means plus function limitation, it is unclear from the specification what the bounds of a signal conditioner are.  Essentially a skilled artisan would be left to guess what device is a signal conditioner.
Claim 1 is indefinite because it is unclear what the predetermined value is.  The specification fails to disclose what the value is and also fails to describe how the value is determined.  Moreover, multiple contradictory interpretations of the predetermined value are possible.  For example, it is unclear if the predetermined value is from a chart or formula, pre-calculated for the device, is predetermined for given operating conditions, or is determined based on values calculated by the device itself.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12 and 15 are are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. PG Pub. No. 2012/0166122 A1 to Bottinelli et al., in view of U.S. PG Pub. No. 2011/0074406 A1 to Mather et al., in view of in view of U.S. PG Pub. No. 2005/0200352 A1 to Haga et al., and in view of U.S. PG Pub. No. 2009/0063081 A1 to Xu.
Regarding claim 10, Bottinelli discloses a sensor circuit system comprising: a sensor circuit including: a plurality of legs disposed in a coplanar arrangement, each leg of the plurality of legs having a sensor indicative of a distance to a magnetic source, each sensor including a variable element, a voltage source connected to each of the legs, the voltage source inducing an output, signal based on the orientation of the sensor relative to an axis centered between the variable elements, the output signal matching a predetermined value when a plane defined by the legs is normal to the axis, and the variable element has a variable resistance in response to the voltage source of the magnetic source (see Bottinelli Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53 and Haga Fig. 2 and para 26, 27, 30, 40, 52-66).
As above noted, it appears that Bottinelli discloses a planar device.  A non-planar device would not function as described in Bottinelli.  However, as additional evidence of a planar device, Examiner notes that Mather discloses a similar Wheatstone bridge magnetic field sensor that is planar (see Figs. 1 and 2 and para 17, 18, and 24-27).
It would have been obvious to one of skill in the art to have combined the teachings of Bottinelli with the further teachings of Mather because doing so would predictably measure magnetic fields in a planar direction, such as the X, Y, or Z directions.
Further, Haga discloses a similar magnetic sensing circuit, comprising a fixed element, wherein the fixed element has a response to the voltage source independent of the magnetic 
Both Bottinelli and Haga disclose a circuit, a calibration reference defined by a terminal on each of the legs between the fixed element and the voltage source, the calibration reference indicative of a voltage drop across the fixed element (see Bottinelli Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53 and Haga Fig. 2 and para 26, 27, 30, 40, 52-66).
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the combination of Bottinelli with the fixed resistor and calibration reference scheme of Haga would have been an obvious substitution of one noise offset scheme for another to achieve the benefit of reducing noise and increasing sensor quality.
Lastly, Bottinelli and Haga disclose circuit means to perform offsets. 
However, Xu discloses a similar Wheatstone bridge detector with offset compensation wherein a processor and memory are used for modifying the output signal to accommodate a variance between the strength of the signals received by each of the sensors and comparing the modified output signal and matching the predetermined value based on the modified output signal (see para 4, 5, and 15).  In combination with Haga Xu discloses calculating a signal 
It would have been obvious and predictable to have combined the teachings of XU, Haga, and Bottinelli because doing so would have provided a predictable computer automated system for adjusting offsets of a magnetic sensor circuit so that optimal readings could be taken and so that fine calibration could occur.
Haga further comprising a processor and memory, for augmenting a signal received from the calibration reference such that augmented signal from each of the calibration references is the same when each of the sensors is the same distance from the magnetic source and for computing a consistent signal from each of the legs when the plane defined by the legs is normal to an axis centered between sensors (see Fig. 2 and para 26, 27, 30, 40, 52-66).  
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the combination of Bottinelli with the fixed resistor and calibration reference scheme of Haga would have been an obvious substitution of one noise offset scheme for another to achieve the benefit of reducing noise and increasing sensor quality.
However, Xu discloses a similar Wheatstone bridge detector with offset compensation wherein a processor and memory are used for modifying the output signal to accommodate a variance between the strength of the signals received by each of the sensors and comparing the 
It would have been obvious and predictable to have combined the teachings of XU, Haga, and Bottinelli because doing so would have provided a predictable computer automated system for adjusting offsets of a magnetic sensor circuit so that optimal readings could be taken and so that fine calibration could occur.
Regarding claim 11, Bottinelli discloses a circuit, wherein the plurality of legs and corresponding sensors define a modified wheatstone bridge, and the calibration reference is responsive to a current flow in the respective leg (see Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53).
Additionally or alternatively, Haga discloses a circuit, wherein the calibration reference is responsive to a current flow in the respective leg (see Fig. 2 and para 26, 27, 30, 40, 52-66).  
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the combination of Bottinelli with the fixed resistor and calibration reference scheme of Haga would have been an obvious substitution of one noise offset scheme for another to achieve the benefit of reducing noise and increasing sensor quality.
Regarding claim 12, Haga discloses a similar magnetic sensor circuit, wherein the fixed element is in series with each of the variable elements and have a common current level as the corresponding sensor element (see Fig. 2 and para 26, 27, 30, 40, 52-66).  

Regarding claim 15, Bottinelli discloses a sensor circuit for identifying a surgical target, comprising: a plurality of legs disposed in a coplanar arrangement, each leg of the plurality of legs having a sensor indicative of an orientation to a magnetic source, and a voltage source (see Bottinelli Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53 and Haga Fig. 2 and para 26, 27, 30, 40, 52-66).
As above noted, it appears that Bottinelli discloses a planar device.  A non-planar device would not function as described in Bottinelli.  However, as additional evidence of a planar device, Examiner notes that Mather discloses a similar Wheatstone bridge magnetic field sensor that is planar (see Figs. 1 and 2 and para 17, 18, and 24-27).
It would have been obvious to one of skill in the art to have combined the teachings of Bottinelli with the further teachings of Mather because doing so would predictably measure magnetic fields in a planar direction, such as the X, Y, or Z directions.
Haga discloses a similar magnetic field circuit, comprising a voltage source connected to the fixed element side of each of the legs; a ground connected to each of the variable elements of the legs (see Fig. 2 and para 26, 27, 30, 40, 52-66, noting the arrangement of resistor R1 and/or R2 in Fig. 2).  
Both Bottinelli and Haga disclose a circuit, a calibration reference defined by a terminal on each of the legs between the fixed element and the voltage source, the calibration reference indicative of a voltage drop across the fixed element (see Bottinelli Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53 and Haga Fig. 2 and para 26, 27, 30, 40, 52-66).
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the combination of Bottinelli with the fixed resistor and calibration reference scheme of Haga would have been an obvious substitution of one noise offset scheme for another to achieve the benefit of reducing noise and increasing sensor quality.
Lastly, Bottinelli and Haga disclose circuit means to perform offsets. 
However, Xu discloses a similar Wheatstone bridge detector with offset compensation further comprising a signal conditioner, the signal conditioner having a conditioning parameter, the conditioning parameter for augmenting a signal received from the calibration reference such that augmented signal from each of the calibration references is the same when each of the sensors is the same distance from the magnetic source (see para 4, 5, and 15).  
It would have been obvious and predictable to have combined the teachings of XU, Haga, and Bottinelli because doing so would have provided a predictable computer automated system for adjusting offsets of a magnetic sensor circuit so that optimal readings could be taken and so that fine calibration could occur.
Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive.
 Examiner notes that Applicant has provided only one specific argument against claim 10 spanning pages 11 and 12 of the Remarks.  It appears the remaining remarks are directed to claim 1 only.  
Regarding claim 10, Applicant merely recites the claim language of claim 10 and a portion of Xu.  Applicant then concludes that Xu does not teach the limitations of claim 10.  Examiner disagrees and notes that computing a consistent signal from each of the legs when the plane defined by the legs is normal to an axis centered between the sensors is merely an intended use.  The device of the combined prior art, including Xu, is capable of performing said intended use.
Examiner also notes that with regard to claim 1, Applicant opines that Haga does not disclose a fixed element coupled to a voltage source and variable element coupled to a ground.
However, then admits that Fig. 2 of Haga includes a fixed resistor attached to a voltage source and a variable resistor coupled to a ground.  Further, Fig. 2 of Haga does indeed disclose the claimed elements of a voltage source attached to a fixed element and a variable element attached to a ground.
In light of the 112(b) rejections of claim 1 it appears that the subject matter of claim 1 might otherwise be allowable.  However, the Office is unable to make the determination because the specification provides no basis for ascertaining the meaning of the predetermined value.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793